UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD HUCKABEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00107-FL-1)


Submitted:   January 29, 2013             Decided:   February 15, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward Huckabee appeals the conviction and forty-five

month sentence that resulted from his guilty plea to possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924 (2006).                  On appeal, he challenges the denial

of   his   motion        to   suppress,        arguing      that   he   was     unreasonably

seized     in     violation        of    the    Fourth       Amendment       and    that     any

evidence         resulting       from       such      seizure        should        have     been

suppressed.           We affirm.

              Huckabee pleaded guilty without entering a conditional

guilty plea pursuant to Rule 11(a)(2) of the Federal Rules of

Criminal     Procedure.            An     unconditional        guilty     plea      generally

waives     all    antecedent,           nonjurisdictional          errors.         Tollett    v.

Henderson, 411 U.S. 258, 266–67 (1973).                        The right to challenge

on   appeal       a    Fourth    Amendment          issue    raised     in    a    motion     to

suppress is a nonjurisdictional defense and is therefore waived

by an unconditional guilty plea.                      Haring v. Prosise, 462 U.S.

306,   320      (1983).         Thus,     as   the    Government        asserts,     Huckabee

waived his right to challenge on appeal the denial of the motion

to suppress.

              Accordingly,          we     affirm      Huckabee's         conviction.         We

dispense        with     oral     argument       because       the      facts      and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3